MR. JUSTICE SHEA,
specially concurring:
I join the majority in ruling that defendant is entitled to a new trial because the unconstitutional Sandstrom instruction was given.
Although the first issue — discussion of the case by the District Court with prospective jurors in the absence of defendant and his counsel — need not be decided, for future guidance, this Court should have provided a detailed analysis of what happened and why the procedure should be condemned. And the same is true of the second issue — defendant’s contention that he was prejudiced by references to his first trial. This Court should have set forth some guidelines in an effort to eliminate potential prejudice arising from mentioning that a defendant is being tried for a second or even third time. On the third issue, I agree with the Court that defendant opened the door by defense counsel’s statement in the opening statement and therefore no prejudice occurred because the State went into the concealed weapon issue during its case in chief.